Exhibit 10.2

LA QUINTA CORPORATION
2004 ANNUAL BONUS PROGRAM

INTRODUCTION

The Annual Bonus Program provides a clear connection between financial rewards
and specific business objectives that are the personal responsibility of each
individual who is eligible for the bonus plan. The achievement of these business
objectives is a direct measure of the efforts and results of the individual. The
attainment of these objectives supports the overall success of La Quinta.

This bonus program provides incentives equally to all selected Corporate
Executive Management. The plan includes a component of total compensation that
is linked to both the achievement of our business objectives and individual
performance.

OBJECTIVES

1. Link actual performance with financial incentives.
2. Provide enhanced rewards for above average financial returns.
3. Provide a financial incentive to achieve the business objectives.

PURPOSE

The purpose of this plan is to provide incentives for the achievement of company
results. This document provides information that enables the individual, at the
beginning of the year, to have a clear understanding of the financial rewards
that can be earned for achieving specific performance objectives and standards.

The principal cornerstones of this program are:



  1.   Bonus amounts are earned each year. These rewards must be earned through
actual performance.

2. Maximize EBITDA.

3. Increase Revenues.

4. Improve Guest Satisfaction.

5. Increase RevPAR.

6. Control costs.

7. Achieve individual objectives.

PARTICIPATION

Participation in the plan is limited to Corporate Executive Management.
Determination of membership in the plan is the sole responsibility of the Board
of Directors Compensation Committee.

After the Compensation Committee has approved participation in the plan, each
senior executive will receive the necessary materials in order to enable him/her
to communicate the plan to participants in their area of responsibility.

1

ELIGIBILITY

• Executive Committee Members – Job titles such as:

President and CEO, Executive Vice President, Senior Vice President, etc.

• Corporate Vice Presidents – Job titles such as:

Controller, Development Services, Reservation Systems, Revenue Management, Risk
Management, Sales, Tax, RVP’s, etc.

• Corporate Directors – Job titles such as:

Cash Management, Construction Services, Assistant Treasurer, Assistant
Controller, Relationship Marketing, Training, etc.

• Corporate Managers – Job titles such as:

System Development, Field Marketing, Corporate Tax, General Accounting, Payroll,
Hotel General Managers, etc.

Other selected position titles in Salary Grade 18 and above unless participating
in another La Quinta Bonus Program.

• Corporate Staff – Job titles such as:

Benefits Specialist, Staff Accountant, Contracts Administrator, Administrative
Assistant, Accounting Clerk, etc.

Individuals are eligible for participation in the Annual Bonus Program:



  A.   If the individual has not voluntarily or involuntarily terminated
employment prior to the date incentive payments are issued.



  B.   In cases where an eligible individual has been transferred or promoted by
Sept. 30th of the year, the bonus payout will be pro-rated according to the
number of rounded whole months in each position. In cases where an eligible
individual has been transferred or promoted on or after October 1st of the year,
the bonus payout will be based on the location, bonus percentage entitlement,
etc. of the old position/location for the entire year (as if the
promotion/transfer had not occurred).



  C.   In cases where an employee manipulates expenses or revenues, the entire
bonus for the employee will be at risk of forfeiture as determined by the
Compensation Committee.

ADMINISTRATION

The Board of Directors Compensation Committee is the sole interpreter and
arbitrator of these provisions and has the right to amend, withdraw, or revoke
them at any time. Recommended bonus payments (including any “stretch” bonus) are
not final until approved by the Compensation Committee.

DEFINITIONS

Pay is defined as the regular base pay earned during the year, as accounted for
by the Payroll system. It does not include any other bonus, auto allowance,
relocation reimbursements, or other similar types of payments received by the
individual.

Gate is defined as the minimum level of achievement eligible for a bonus
payment.

Target is defined as the planned level of achievement in the annual budget.

Stretch Bonus is defined as bonus payments greater than target. Stretch bonus
can be applied to any or all bonus components and can double the overall bonus
potential.

Quantitative goals are goals based on numbers set forth in the annual budget or
operations plan. Financial goals such as IOC, EBITDA, Revenue or a Guest
Satisfaction target are examples of quantitative goals.

Qualitative goals are individual goals determined between the individual and
his/her supervisor.

Department budget is the budget for the department for which the bonus eligible
person is responsible.

GATE

The Company must achieve a minimum threshold of 95% of Budgeted EBITDA, IOC or
Revenue (depending on the individual). This gate must be achieved in order for
eligible participants to qualify for the financial portion of their individual
bonus potential.

BONUS OPPORTUNITIES

Bonus opportunities are established through a Goal Setting Exercise for each
individual’s immediate area of responsibility. The bonus opportunities are
divided into Quantitative and Qualitative categories.

The qualitative component of each individual’s bonus is determined by the
achievement of Individual Business Objectives. The weighting for achievement of
business objectives varies by individual.

The individual and his/her immediate supervisor at the beginning of the year set
individual business objectives. These objectives may be revised, eliminated, or
amended during the course of the plan year depending on changes in business
needs and conditions. Each business objective is given target points that
represent the importance of the objective. The total number of target points
must be 100. At the end of the year, the supervisor rates performance toward the
achievement of the business objectives by assigning achieved points for each
objective. If the objective is achieved, the assigned points equal the target
points. If the objective is not achieved, the assigned points are a percentage
of the target point. This percentage represents the degree to which the
objective was completed. The achieved points determine the bonus amount paid.

A portion of a stretch bonus can also be earned by exceeding expectations for
planned objectives. An individual who exceeded their objectives or, who achieved
unexpected results by overcoming unforeseen or difficult business conditions,
can earn an additional bonus payment based on the discretion of the Executive
Committee member and with the approval of the President and CEO. The amount of
this stretch portion of the bonus is completely discretionary within the range
of payment established for that position.

Reasons for granting this additional bonus are demonstrating leadership and
management ability by:



  •   Overcoming adverse business conditions and obstacles, or foreseeing issues
to avoid problems that would have had an adverse impact on Company results.



  •   Enhancing La Quinta’s image with customers, employees, shareholders, the
local communities where we operate, the general business community, or vendors.



  •   Managing others to achieve outstanding results and increasing morale.



  •   Acting individually or as a member of a team to complete special
assignments that are critical to the success of the Company.

Where possible, the above accomplishments are to be supported by measurable
results. Recommendations for a stretch bonus are submitted to Executive
Committee members. The Executive Committee will review all recommendations with
approval by the President and CEO prior to submission to the Compensation
Committee for final approval.

2